Citation Nr: 1139309	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  07-02 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1971 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this case to the agency of original jurisdiction (AOJ) in June 2010 to provide the Veteran with his requested hearing.  Accordingly, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2010.  A hearing transcript has been associated with the claims file.  In December 2010, the case was again remanded for further development.  As discussed below, the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
The Veteran submitted additional evidence in support of his claims in September 2011, after the last supplemental statement of the case was issued by the AOJ.  However, as the Veteran submitted a waiver of AOJ review, the Board may consider the evidence at this time.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran had a right ear hearing loss disability when he entered service and aggravation is not presumed or shown, as the objective testing at separation showed improved hearing; there was also significant noise exposure shortly after service, as well as Meniere's disease affecting the right ear with resulting surgery in 1980; and the weight of the evidence establishes that the current right ear hearing loss disability, i.e., total hearing loss, is not due to service but, rather, is due to surgery for Meniere's disease, which was not incurred or aggravated by service.

2.  There was some degree of left ear hearing loss prior to service but no disability at that time; although there was hazardous noise exposure during service, the evidence does not reflect continuous symptomatology of left ear hearing loss since service, or a compensable disability within one year following service; and the weight of the evidence does not establish that the current left ear hearing loss disability was incurred or aggravated as a result of the in-service noise exposure.

3.  Although there was hazardous noise exposure during service, the evidence does not reflect continuous symptomatology of tinnitus since that time, and tinnitus has not been medically linked to the in-service noise exposure or to any other disease or injury as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Here, the Veteran was advised in April 2005, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, as well as of the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in January 2008, the Veteran was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect as to this notice was cured by the subsequent readjudication of the Veteran's claims, to include in an August 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  No further notice is required.  

Concerning the duty to assist, the Veteran's service treatment records and all identified, available post-service treatment records have been obtained and considered.  The Veteran has identified no VA treatment, and all available private records were obtained.  In particular, records were obtained from Kaiser Permanente and Sacramento University Audiological dated from 1979 forward, as directed in the prior remand.  While the Veteran identified records from a copper company, a prior employer, he stated that such records are no longer available.  

In addition, the Veteran was afforded VA audiological examinations in October 2006 and March 2011.  The Board notes that the Veteran's representative has argued that the two VA examinations are inadequate because the examiners stated that they could not offer an opinion without resorting to speculation.  The Board observes that this statement was in connection with the AOJ's question as to whether, if Meniere's disease is found not to be related to service, the Veteran's right ear hearing loss would be the same as his left ear hearing loss.  However, this statement was based on a review of all procurable and available evidence, including the Veteran's lay statements and all prior medical evidence and was based on the limits of medical knowledge or possibility, as opposed to the examiners' particular limitations.  Therefore, this conclusion is not inadequate but, rather, constitutes a valid opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).

The Board also notes that the March 2011 examiner did not offer an opinion as to whether the Veteran's preexisting right ear hearing loss was aggravated beyond its normal progression during service, as directed in the prior remand.  However, as discussed below, aggravation may not be presumed since there were not manifestations during service, and objective testing actually showed improvement upon the Veteran's separation from service.  Furthermore, there are several opinions of record, including by the most recent VA examiner that the Veteran's current right ear hearing loss disability, i.e., total hearing loss, is due to his 1980 surgery for Meniere's disease, which is not related to service.  As such, the Veteran is not prejudiced by the examiner's failure to respond to this question.  Therefore, the remand directive was substantially completed, and no further exam is necessary.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

A veteran is considered to have been in sound condition upon examination and entry into service, except as to defects, infirmities, or disorders noted at that time, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. 3.306.  

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's condition was both preexisting and not aggravated by service.  If VA fails to rebut the presumption of soundness, the veteran's claim is treated as one for service connection.  On the other hand, if a preexisting condition is noted upon entry into service, the veteran can only bring a claim for aggravation of that condition, not for service connection for the condition itself.  In such case, the veteran has the burden to show aggravation through evidence of symptomatic manifestations of such condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Veteran asserts that his current bilateral hearing loss and tinnitus are due to noise exposure while working on the flight line as a mechanic in the Air Force.  He reports constant exposure to jet engine and machinery noise without adequate hearing protection.  See, e.g., Travel Board hearing transcript. 

There is no documentation of any noise exposure in the Veteran's service records.  However, he is competent to report noise exposure, as this is issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  In addition, the Veteran's Report of Transfer or Discharge (DD Form 214) confirms that he worked as an aircraft maintenance specialist in the Air Force.  As this would be consistent with the Veteran's testimony, the Board concedes in-service noise exposure.

The Board observes that, in addition to in-service noise exposure from the flight line, the Veteran has reported significant post-service noise exposure.  He worked for a copper company immediately after service with moderately loud noise exposure, and then for the Army Corps Engineers for 2 years with significant noise exposure.  The Veteran then worked as a bus and light rail driver with moderate noise exposure from 1977 until approximately 1996.  See, e.g., March 1991 letter from private ENT provider (summarizing the Veteran's noise exposure, symptomatology, and diagnoses); VA examination reports; hearing transcript.

To warrant service connection, the evidence must also demonstrate a disability as a result of in-service noise exposure.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Here, the Veteran has complete right ear hearing loss, and puretone thresholds greater than 40 decibels at multiple levels in the left ear, as well as a speech recognition score well below 94 percent.  See, e.g., October 2006 and March 2011 VA examinations.  Therefore, a current bilateral hearing loss disability is established.  The evidence also reflects a current disability of tinnitus, as established by the Veteran's lay testimony and confirmed in VA examination reports.  See Charles v. Principi, 16 Vet. App. 370 (2002) (stating that tinnitus is readily observable and does not require medical expertise to establish its existence).

With respect to the right ear, service records reflect a hearing loss disability for VA purposes at the October 1970 entrance examination, but normal hearing at the February 1975 separation examination.  Specifically, the Veteran had puretone thresholds of 40 decibels at 500 Hertz and 30 decibels at 4000 Hertz in the right ear, and he was assigned an H2 profile for hearing.  However, puretone thresholds were 10-20 decibels at all levels at the February 1975 separation examination, and he was not assigned a hearing profile at that time.  There are also no complaints or treatment for hearing difficulties during service.  The Board notes that the Veteran has denied any hearing difficulties prior to service, and has reported hearing difficulties since service.  See, e.g., substantive appeal, hearing transcript.  However, this is not supported by the contemporaneous medical evidence, which the Board finds more probative since it was closer in time to the actual event.  While the Veteran has reported that a pre-employment physical at the copper company shortly after service showed 15 percent hearing loss, those records were not available.  Also, the Veteran's statement to this effect is not consistent with this separation examination.  As such, the presumption of soundness is rebutted, the evidence does not trigger a presumption of aggravation.  

Furthermore, although the Veteran reported impaired right ear hearing since service in an August 1979 treatment record, the Board notes that he had significant noise exposure in post-service employment starting immediately after service.  He had objective puretone thresholds of 35 to 70 decibels at all levels at that point.  Similarly, in June 1980, the Veteran reported progressive hearing loss over the past 5 years, or during the period since service while he had additional noise exposure.  The Board notes that the evidence of record does not establish a compensable right ear hearing loss disability within one year after separation from service, especially given the normal results upon separation from service in March 1975.  The evidence also reflects that his Meniere's disease began to manifest by dizziness and vertigo with unilateral (right ear) hearing loss in the late 1970s.  See, e.g., June 1980 treatment record; March 1991 letter from private ENT.  As such the evidence does not demonstrate that any progression of the Veteran's hearing loss prior to 1980 was due to in-service noise exposure.

Moreover, several private providers and the two VA examiners have opined that the Veteran's current right ear hearing loss disability, i.e., total hearing loss, is due to his 1980 surgery to treat Meniere's disease.  See, e.g., March 1991 letter from private ENT, January 2011 and September 2011 letters from private audiologist, March 2011 VA examination report.  While a November 2004 letter indicates that it is "possible" that the Veteran's history of exposure in  service contributed to initial hearing loss in the right ear, it also states that any degree of loss cannot be determined as other factors may have contributed to the right ear hearing loss.  The Board also notes that this provider did not reference any of the Veteran's post-service noise exposure.  In addition, the March 2011 VA examiner opined that the Veteran's right ear Meniere's disease was not incurred or aggravated as a result of service.  She reasoned that the Veteran first manifested symptoms of Meniere's disease in approximately 1979, or four years after service, and there were no complaints or treatment for any such symptoms during service.  This is consistent with the private medical evidence of record, including in 1979 and 1980.

In summary, the evidence of record fails to demonstrate that the Veteran's preexisting right ear hearing loss was aggravated by in-service noise exposure, or that the current right ear hearing loss disability was incurred or aggravated by service.  As such, service connection for right ear hearing loss must be denied.

Concerning the left ear, the Veteran had a puretone thresholds of 25 decibels at 500 and 2000 Hertz, and 35 decibels at 4000 Hertz during his October 1970 entrance examination.  While this does not constitute a disability for VA purposes, it indicates some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (stating that threshold levels above 20 decibels indicate some degree of hearing loss).  However, there were no complaints or treatment for left ear hearing loss during service, and thresholds were 10-15 decibels at all levels upon separation from service in February 1975.  Indeed, the Veteran specifically denied any left ear hearing problems for private treatment purposes in August 1979 and June 1980.  His left ear hearing was also objectively normal at those times.  

Rather, the Veteran first reported noticing decreased hearing in June 1987, more than 10 years after service and after working in several occupations with additional noise exposure.  Similarly, in June 1988, the Veteran reporting having hearing problems for approximately 6 years, or since around 1982.  While the Veteran has reported continuous left ear hearing loss since service for the purposes of this appeal, the Board finds the Veteran's statements to this effect to be not credible, as they are inconsistent with the contemporaneous medical evidence, which the Board finds to be more probative.  

Furthermore, the weight of the medical evidence does not establish a link between the Veteran's left ear hearing loss and service.  In this regard, the only positive nexus opinions with respect to left ear hearing loss do not reflect consideration of the Veteran's post-service noise exposure, or his prior treatment records as summarized above.  Rather, the Veteran only reported his military noise exposure to these providers.  See November 2004 and June 2006 letters from private audiologist; January 2009 private audiogram; January and September 2011 letters from private audiologists.  In contrast, a private ENT medical doctor stated in a March 1991 letter that there was "possibly" some mild hearing loss over the prior 20 years, with the majority during service and while working for the Corps of Engineers from 1975 to 1977.  The Board notes that service connection may not be granted based on a mere possibility of causation.  In addition, this medical doctor further stated that it is "probable" that the Veteran's left ear hearing loss is due to aging nerve loss, as it has none of the characteristics of acoustic trauma loss.  Furthermore, the October 2006 and March 2011 VA examiners both opined that the Veteran's left ear hearing loss is less likely as not caused by noise exposure during service because he had normal hearing upon separation from service and he denied any left ear symptoms in 1980.  This is consistent with the contemporaneous treatment records, as summarized above.

In summary, the weight evidence of record does not demonstrate continuous symptomatology of left ear hearing loss since service, or a compensable disability within one year following service, or that the current left ear hearing loss disability is medically linked to the in-service noise exposure.  As such, service connection may not be granted for such disability.

Regarding tinnitus, the Veteran has reported continuous bilateral symptomatology since service several times for the purposes of this appeal, and he is competent to testify to this observable facts.  However, the Board finds the Veteran's statements to this effect to be not credible, as they are inconsistent with the contemporaneous medical evidence of record.   Specifically, a June 1980 treatment record reflects complaints of tinnitus only in the right ear that was involved with Meniere's disease.  Similarly, he reported only right ear ringing in June 1987.  A March 1991 letter from the Veteran's ENT medical doctor summarizes that the Veteran had ringing in the ears for the last 10 years following ear surgery, or since approximately 1981.  The Veteran reported in May 1997 that the ringing in his ears had gotten louder and he had to stop working as a light rail driver.  Similarly, a May 1997 letter from a private audiologist records constant bilateral tinnitus for "several years."  In addition, the Veteran specifically stated in an October 2010 statement that he developed ringing in the ears after discharge from service.  This is consistent with these private treatment records.

In addition, the Veteran's current tinnitus has not been medically linked to service.  Rather, the October 2006 VA examiner opined that the bilateral tinnitus was less likely as not caused by noise exposure in service.  Rather, the examiner opined that tinnitus is as likely as not related to Meniere's disease, noting the June 1980 record showing with only right ear tinnitus.  Similarly, the March 2011 examiner opined that the tinnitus is as likely as not associated with hearing loss and is less likely than not caused by or a result of noise exposure during military service but, rather, is associated with the Meniere's disease.  While this examiner reasoned that the Veteran only reported left sided tinnitus at that time, which is not affected by Meniere's disease, his opinion is consistent with the prior examiner's, which was based on bilateral tinnitus.  The Board notes that these opinions are also consistent with the lack of continuity of symptomatology since service, as shown by the treatment records, summarized above.  As noted above, the medical evidence does not establish that the Meniere's disease was incurred or aggravated by service.

Accordingly, although there was hazardous noise exposure during service, the weight of the evidence does not reflect continuous symptomatology of tinnitus since that time, and tinnitus has not been medically linked to the in-service noise exposure or to any other disease or injury as a result of service.  Therefore, service connection must be denied.











	(CONTINUED ON NEXT PAGE)



As the preponderance of the evidence is against the Veteran's claims for bilateral hearing loss and tinnitus, the benefit of the doubt doctrine is inapplicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


